PER CURIAM.
The non-final order denying the motion to dismiss the complaint filed below is affirmed upon a holding that: (a) the sole basis urged below for dismissing the subject complaint as to the non-resident defendants herein was that the complaint failed to allege sufficient facts to invoke Florida’s long-arm statute as to such defendants [defendants’ motion to dismiss, ¶ 4]; (b) plaintiff’s complaint alleges a sufficient basis to invoke the application of Florida’s long-arm statute [§ 48.181, Fla. Stat. (1983) ] as to the non-resident defendants, Fla.R.Civ.P. 1.070(i); and (c) it is unnecessary to reach the other grounds urged herein challenging the trial court’s in per-sonam jurisdiction over the non-resident defendants inasmuch as those grounds were never presented to the trial court. Upon remand, however, these grounds may be raised in the trial court on proper motion by the non-resident defendants.
Affirmed.